 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00175-DAD
11                                Plaintiff,            STIPULATION TO SET CHANGE OF PLEA
                                                        HEARING AND EXCLUDE TIME UNDER
12                         v.                           SPEEDY TRIAL ACT; ORDER
13   EMMANUELLE EDUARDO PADILLA,
14                               Defendant.
15

16                                              STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.     By previous order, this matter was set for status conference on February 24, 2020.

20          2.     By this stipulation, defendant now moves to schedule a change of plea hearing on March

21 16, 2020, which will take place after the period of excludable time. The parties therefore move to have

22 the change of plea hearing scheduled for March 16, 2020 at 10 a.m., and to exclude time as to defendant

23 Emmanuelle Eduardo Padilla through March 16, 2020 for the reasons set forth below.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes documents and other items. This discovery has been produced to counsel.

27                 b)      Counsel for defendant desires additional time to consult with his client about

28          recently produced discovery and to prepare for the change of plea hearing.

                                                        1
30
 1                 c)      Counsel for defendant believes that failure to grant the above-requested

 2          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3          into account the exercise of due diligence.

 4                 d)      The government does not object to the continuance.

 5                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
10 must commence.

11          IT IS SO STIPULATED.

12
     Dated: February 18, 2020                                 McGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ STEPHANIE M. STOKMAN
15                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
16

17
     Dated: February 18, 2020                                 /s/ DOUGLAS FOSTER
18                                                            DOUGLAS FOSTER
19                                                            Counsel for Defendant
                                                              EMMANUELLE EDUARDO
20                                                            PADILLA

21

22

23

24

25

26
27

28

                                                          2
30
 1                                                  ORDER

 2          Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that the

 3 status conference, currently set for February 24, 2020, is hereby vacated and a change of plea hearing is

 4 set for March 16, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd, and that the time period

 5 between February 24, 2019, and March 16, 2020, inclusive, is excluded from the calculation under the

 6 Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) for the reasons stated in the

 7 parties’ stipulation.

 8 IT IS SO ORDERED.

 9
        Dated:    February 18, 2020
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
30
